Exhibit 10.6

INTEGRATION SERVICES AGREEMENT

May 2, 2011

 

Scott C. Grout    9137 NW McKenna Drive    Portland, OR 97229    Executive
RadiSys Corporation, an Oregon corporation    5445 NE Dawson Creek Parkway   
Hillsboro, OR 97124    Collectively referred to as the “Parties”    the Company

 

1. Scope of Agreement; Effect

The Company is undergoing a merger and acquisition pursuant to an Agreement and
Plan of Merger by and among the Company, Continuous Computing Corporation and
RadiSys Holdings, Inc. (the “Merger Agreement”) which will become effective at
the Effective Time (as defined in the Merger Agreement) upon the Closing Date
(as defined in the Merger Agreement). The terms of this Integration Services
Agreement (the “Agreement”) shall become effective at the Effective Time and
shall be of no force or effect prior to such time or in the event the Merger
Agreement is terminated prior to the consummation of the merger described
therein. This Agreement shall inure to the benefit of RadiSys Corporation, an
Oregon corporation, its predecessors and successors, affiliates, and all of each
such entity’s officers, directors, employees, insurers, agents, attorneys or
assigns, in their individual and representative capacities (“Releasees”).
References herein to the “date of this Agreement” shall mean May 2, 2011.

 

2. Background and Purpose

 

A. Executive is currently employed by the Company as its President and Chief
Executive Officer.

 

B. The Company is undergoing a merger and acquisition pursuant to the Merger
Agreement.

 

C. Executive will on the Closing Date resign all positions held as an officer of
the Company but will remain an employee of the Company from the Closing Date
until the Termination Date (as defined below) under the terms and conditions set
forth in this Agreement.

 

D. Executive shall remain a member of the Company’s Board of Directors (the
“Board”) and, at the discretion of the Board, serve in the capacity of Vice
Chairman thereof.

 

E. Executive’s employment with the Company will terminate on the last day of the
sixth full calendar month following the Closing Date, unless sooner terminated
by the Company (the “Termination Date”). The period from the Closing Date to and
including the Termination Date shall be the “Integration Period.”



--------------------------------------------------------------------------------

F. Executive will continue to be paid his current compensation and will continue
to be eligible for the Company’s cash-based incentive compensation plan and for
the Company’s employee welfare benefit plans, programs and arrangements (the
“Employee Benefit Plans”) to the same extent as other executive employees of the
Company during the Integration Period. Changes to the Employee Benefit Plans
during the Integration Period which affect all participants generally shall
apply equally to Executive, including such changes as premium changes, coverage
alterations, and the like. In addition, Executive agrees to exercise good faith
in performing his responsibilities under this Agreement and to comply with
Company policies and procedures during the Integration Period.

 

G. The purpose of this Agreement is to provide for an orderly transition of the
position of President and Chief Executive Officer (the “Integration Services”)
on and after the Closing Date and to release any and all claims and rights that
Executive has or may claim to have against Releasees arising from or relating to
Executive’s employment with the Company, the termination of the employment
relationship, or the Company’s employee benefit plans. In consideration for the
Integration Services, Executive’s execution of the Release of Claims in the form
attached as Exhibit A (“Release of Claims”), and Executive’s waiver of
entitlements under certain employment agreements and under the Company’s
Long-Term Incentive Plan, the Company agrees to provide the compensation and
benefits set forth in this Agreement during and after the Integration Period.

 

3. Consideration

The Parties acknowledge and agree that this Agreement is supported by
consideration and that the Company’s entry into this Agreement is conditioned
upon Executive’s covenants herein. Executive acknowledges and agrees that this
Agreement provides for compensation, benefits and a release of the Company’s
rights to which he is not otherwise entitled, including but not limited to the
Transition Bonus (described below). The Company acknowledges and agrees that
this Agreement provides for Executive to forfeit rights to certain benefits to
which he would otherwise be entitled, including but not limited to the Company’s
Long-Term Incentive Plan.

In consideration for and as a condition precedent to receiving the Transition
Bonus and other benefits described in this Agreement, Executive agrees to
execute the Release of Claims. Executive promises to execute and deliver the
Release of Claims to the Company within 21 days (or, if required by applicable
law, 45 days) from the Termination Date. Executive shall forfeit the Transition
Bonus and other benefits described in this Agreement in the event that he fails
to execute and deliver the Release of Claims to the Company in accordance with
the timing and other provisions of the preceding sentence or revokes such
Release of Claims prior to the effective date of the Release of Claims.



--------------------------------------------------------------------------------

4. Integration Services

 

A. Services. Executive shall perform the Integration Services during the
Integration Period, as reasonably requested by the Company, on matters with
which Executive is familiar and/or about which Executive has acquired knowledge,
expertise and/or experience during Executive’s employment by the Company.

 

B. Time Commitment. Executive agrees to devote sufficient time (excluding
permitted vacation and reasonable periods of illness or personal time-off), to
the business of the Company and its affiliates to accomplish the Integration
Services; provided, Executive shall not be required to devote, on average, more
than 20 hours per week to the Integration Services. Such hours per week shall be
averaged over the Integration Period such that, for example, Executive may work
50 hours in one week and 10 hours for each of the following three weeks to
average 20 hours per week for a one-month period.

 

C. Objectives. Executive shall make himself available for the Integration
Services with the good faith intent of satisfying the following objectives (the
“Objectives”):

 

  1. Executive shall make himself reasonably available (excluding permitted
vacation and reasonable periods of illness or personal time-off) to perform
Integration Services as reasonably requested by the Company subject to the terms
and conditions of this Agreement;

 

  2. Executive shall devote sufficient time and attention (excluding permitted
vacation and reasonable periods of illness or personal time-off) to the
performance of any assignments to advise or consult with the Company, its
executive officers, or the Board under and in accordance with the terms and
conditions of this Agreement that he has agreed to complete;

 

  3. Executive shall make himself reasonably available (excluding permitted
vacation and reasonable periods of illness or personal time-off) for and shall
provide counsel to the incoming Chief Executive Officer of the Company as is
reasonably requested by such incoming Chief Executive Officer or the Company;
and

 

  4. Executive shall advise the Chairman of the Board of any material concerns
he may have regarding the Integration Services.

 

5. Compensation

In lieu of any other compensation for the Integration Services rendered during
the Integration Period, the Company shall pay Executive the following
compensation and provide the following benefits:

 

A. The Company shall pay Executive his base salary, in accordance with its
regular payroll practices, at the full rate in effect on the date of this
Agreement and without proration or reduction for any reason except for
applicable withholding and other customary payroll deductions.



--------------------------------------------------------------------------------

B. During the Integration Period, Executive shall continue to be eligible for
the Company’s cash-based incentive compensation plan, in accordance with its
terms and at the Executive’s incentive compensation target rate in effect on the
date of this Agreement. The Company shall pay Executive any cash-based incentive
compensation plan payout earned but not yet received under the cash-based
incentive compensation plan for any performance period completed prior to the
Termination Date, and, in addition, the Company shall pay Executive his
cash-based incentive compensation plan payout for any performance period that is
in progress on the Termination Date. The Company shall remit any award owed
pursuant to the Company’s cash-based incentive compensation plan in accordance
with the plan’s terms.

 

C.

If the Company terminates Executive’s employment with the Company prior to the
last day of the sixth full calendar month following the Closing Date, Executive
shall be paid: (i) a lump-sum amount equal to the aggregate compensation that
would have been payable to Executive under Section 5A. of this Agreement; and
(ii) any cash-based incentive compensation award that would have been payable to
Executive under Section 5B. of this Agreement, both of which amounts shall be
paid to the same extent as though Executive had remained in employment from the
Termination Date to the last day of the sixth full calendar month following the
Closing Date. The lump-sum amount shall be payable on the Termination Date, and
the cash-based incentive compensation award shall be payable on the same date as
awards are paid to other executives under the terms of the cash-based incentive
compensation plan. In addition to the foregoing amounts to be paid to Executive
if the Company terminates his employment prior to the last day of the sixth full
calendar month following the Closing Date, Executive shall be paid the full
Transition Bonus, as described in Section 5E. below, in the amount of
$500,000.00, without reduction except for applicable withholding, on the 60th
day following such Termination Date provided that Executive timely executes the
Release of Claims.

 

D. During the Integration Period, Executive shall continue to be eligible to
participate in the Company’s Code Section 401(k) plan and all Employee Benefit
Plans made available to executive employees of the Company.

 

E.

The Company shall pay Executive $500,000.00 (the “Transition Bonus”) on the 60th
day following the Termination Date, provided that Executive has remained
available to provide Integration Services to the Company throughout the
Integration Period and has timely executed the Release of Claims. Subject to the
preceding sentence, the Transition Bonus shall be paid in full unless Scott
Gibson, acting as Chairman of the Board, reasonably determines in good faith
that Executive has willfully and grossly failed to substantially and materially
satisfy the Objectives, which determination shall be made and shall be provided
to Executive in writing within a period not to exceed four months from the
Closing Date, upon the notice of which Executive shall have a period of at least
two months during which he may cure such failure and be paid the full Transition
Bonus.

 

F.

After the Termination Date, the Company will provide Executive, and remit on
Executive’s behalf payment for such coverage, with 12 months of continued
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), under the Company’s group health plan at the level of
benefits (whether



--------------------------------------------------------------------------------

 

single or family coverage) previously elected by Executive immediately prior to
the date of this Agreement. In the event Executive is not eligible for coverage
under the group health plan during the Integration Period, the Company will
provide up to an additional six months of COBRA coverage and remit such payment
on Executive’s behalf.

 

G. The Company will promptly (and in any event within five business days after a
request by Executive therefore) pay or reimburse Executive for the cost and
expenses of any executive outplacement firm selected by Executive; provided,
however, the Company’s liability hereunder shall be limited to the first $25,000
of such expenses incurred by Executive and provided further, Executive’s request
for reimbursement under this Section 5G. must be timely submitted to the Company
so that payment can be made to and received by Executive prior to the end of the
second calendar year following the calendar year in which the Termination Date
occurs. Executive shall provide the Company with reasonable documentation of the
incurrence of such outplacement costs and expenses.

 

H. The Company agrees that Executive retains all rights to any time-based
stock-based compensation awards previously granted to Executive, including but
not limited to incentive stock options, nonqualified stock options and stock
appreciation rights, and shall receive time-based vesting or time-based service
credit for any period that Executive is employed by the Company or serves as a
member of the Company’s Board of Directors. Executive shall have a period of 12
calendar months from the later of the Termination Date or the date he ceases to
serve as a member of the Company’s Board of Directors in which to exercise any
vested stock option or other stock-based right held by him.

 

I. The Parties agree that, on and after the Closing Date, Executive shall cease
to participate in or be eligible for any award under the Company’s Long-Term
Incentive Plan and shall forfeit all rights held under such plan, effective as
of the Effective Time. Effective as of the Effective Time, Executive further
waives all rights and entitlements he has or may have under the offer letter
from the Company to Executive dated September 16, 2002, the Amended and Restated
Executive Severance Agreement by and between Executive and the Company dated
December 24, 2008, and the Amended and Restated Executive Change of Control
Agreement by and between Executive and the Company dated December 24, 2008.

 

6. Relationship

During the Integration Period, Executive shall remain an at-will employee of the
Company.

 

7. Right to Control

Executive shall have the right to control and determine the method, means, time
and location of performing the Integration Services, to be exercised in his
reasonable discretion and in accordance with terms generally applicable to
similarly situated executives performing Integration Services.



--------------------------------------------------------------------------------

8. Death or Disability

In the event of Executive’s death or “disability” (as such term is defined for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)), amounts payable under this Agreement shall be paid in full to
Executive’s estate in the case of death or to Executive in the case of
disability. Payment shall be made on the date of death or disability, as
applicable.

 

9. Withholding; Subsequent Employment

 

A. Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state or local laws and
regulations.

 

B. Offset. The amount of any payment provided for in this Agreement shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination of his employment with the Company.

 

10. Restrictive Covenant Not to Compete

For a period of one year immediately following the Termination Date, Executive
agrees not to work for, own, manage, operate, control, service, serve as a
director of or participate directly in the ownership, management, operation or
control of Emerson Electric Co., Advantech Co., Ltd., Kontron AG, or ADLink
Technology Inc.; provided, however, investment in a collective investment fund
that holds no more than one percent of the outstanding common stock of any such
company shall not be deemed to be a violation of this restrictive covenant. The
Company intends this restrictive covenant to be enforced to the extent permitted
by applicable law. Executive agrees that in the event any court of competent
jurisdiction finds that this restrictive covenant is unreasonable with respect
to its territorial extent, scope and/or period of time, such finding will not
invalidate this provision with respect to the territorial extent, scope or
period of time which is reasonable, and this restriction will be construed to
apply only to the territory, scope and/or period of time so found to be
reasonable by said court. Executive acknowledges that breach or threatened
breach of this restrictive covenant will cause irreparable harm to the Company
and agrees to the entry of a temporary restraining order and permanent
injunction by any court of competent jurisdiction to prevent breach or further
breach of this restrictive covenant, in addition to any other remedy available
to the Company at law or in equity.

 

11. Successors; Binding Agreement

This Agreement shall be binding on and inure to the benefit of the Company and
its successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s legal representatives, executors,
administrators and heirs.



--------------------------------------------------------------------------------

12. Entire Agreement

The Company and Executive agree that the foregoing terms and conditions
constitute the entire agreement between the Parties relating to Executive’s
employment on and after the Closing Date, the Integration Services, the
Integration Period and the Termination Date and that, effective as of the
Effective Time, this Agreement supersedes and replaces any prior agreements
relating to the matters covered by this Agreement, including but not limited to
the offer letter from the Company to Executive dated September 16, 2002, the
Amended and Restated Executive Severance Agreement by and between Executive and
the Company dated December 24, 2008, and the Amended and Restated Executive
Change of Control Agreement by and between Executive and the Company dated
December 24, 2008, and that there exists no other agreement between the Parties,
oral or written, express or implied, relating to any matters covered by this
Agreement.

 

13. Governing Law

This Agreement shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

14. Amendment

No provision of this Agreement may be modified unless such modification is
agreed to in a writing signed by Executive and the Company.

 

15. Severability

If any of the provisions or terms of this Agreement shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other terms of this Agreement, and this Agreement shall be construed as if
such unenforceable term had never been contained in this Agreement.

 

16. Code Section 409A

If at the time of payment hereunder any payment or any portion of a payment to
be paid upon a “separation from service” (within the meaning of Code
Section 409A) cannot be characterized as a “short term deferral” for purposes of
Code Section 409A, or as otherwise exempt from the provisions of Code
Section 409A, and Executive is determined to be a “specified employee” under
Code Section 409A, then such payment or portion of the payment shall be delayed
until the date that is the earlier to occur of (i) Executive’s death or (ii) the
date that is six months and one day following the Termination Date. For all
purposes of this Agreement, Employee shall be considered to have terminated
employment with the Company when Employee incurs a “separation from service”
with the Company within the meaning of Code Section 409A(a)(2)(A)(i) and the
applicable administrative guidance issued thereunder. For purposes of applying
the provisions of Code Section 409A, each separately identified amount to which
Executive is entitled shall be treated as a separate payment, and the
entitlement to a series of installment payments shall be treated as a right to a
series of separate payments.



--------------------------------------------------------------------------------

The time or schedule of any payment or amount scheduled to be paid pursuant to
the terms of this Agreement may not be accelerated except as otherwise permitted
under Code Section 409A. Furthermore, if any payments are to be made within a
specified period of time or during a calendar year, the date of such payment
shall be in the sole discretion of the Company.

This Agreement and the compensation and other benefits provided hereunder are
intended to qualify for an exemption from Code Section 409A where applicable,
provided, however, that if this Agreement and the compensation and other
benefits provided hereunder are not so exempt, they are intended to comply with
Code Section 409A to the extent applicable thereto. Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall be interpreted
and construed consistent with this intent, provided that the Company shall not
be required to assume any increased economic burden in connection therewith.
Although the Company intends to administer this Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that this Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries and affiliates, nor their respective directors,
officers, employees or advisers shall be liable to Executive (or any other
individual claiming a benefit through Executive) for any tax, interest, or
penalties Executive may owe as a result of compensation paid under this
Agreement, and the Company and its subsidiaries and affiliates shall have no
obligation to indemnify or otherwise protect Executive from the obligation to
pay any taxes pursuant to Code Section 409A.

IN WITNESS WHEREOF, the Company, by its duly authorized representative, and
Executive have executed this Agreement on the date first above written, which
Agreement shall be effective at the Effective Time and shall be of no force or
effect prior to such time or in the event the Merger Agreement is terminated
prior to the consummation of the merger described therein.

 

RADISYS CORPORATION       By:  

/s/ C. Scott Gibson

     

/s/ Scott C. Grout

  C. Scott Gibson, Director and Chairman of the Board                   Scott C.
Grout



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Parties

The parties to Release of Claims (hereinafter “Release”) are Scott C. Grout and
RadiSys Corporation, an Oregon corporation, as hereinafter defined.

 

A. Executive and Releasing Parties

For the purposes of this Release, “Executive” means Scott C. Grout, and
“Releasing Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

 

B. The Company

For the purposes of this Release, the “Company” means RadiSys Corporation, an
Oregon corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

 

2. Background And Purpose

Executive was employed by the Company. Executive’s employment is ending
effective on the Termination Date under the conditions described in the
Integration Services Agreement (“Agreement”) by and between Executive and the
Company dated May 2, 2011.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

 

3. Release.

In consideration for the payments and benefits set forth in the Integration
Services Agreement and other promises by the Company all of which constitute
good and sufficient consideration, Executive, for and on behalf of the Releasing
Parties, waives, acquits and forever discharges the Released Parties from any
obligations the Released Parties have and all claims the Releasing Parties may
have as of the Effective Date of this Release, including but not limited to,
obligations and/or claims arising from the Agreement or any other document or
oral agreement relating to employment, compensation, benefits, severance or
post-employment issues. Executive, for and on behalf of the Releasing Parties,
hereby releases the Released Parties from any and all claims, demands, actions,
or causes of action, whether known or unknown, arising from or related in any
way to any employment of or past failure or refusal to employ Executive



--------------------------------------------------------------------------------

by the Company, or any other past claim that relates in any way to Executive’s
employment, compensation, benefits, reemployment, or application for employment,
with the exception of any claim Executive may have against the Company for
enforcement of the Agreement. This Release includes any and all claims, direct
or indirect, which might otherwise be made under any applicable local, state or
federal authority, including but not limited to any claim arising under state
statutes dealing with employment, discrimination in employment, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of
1963, Executive Order 11246, the Rehabilitation Act of 1973, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Fair
Labor Standards Act, the Oregon Fair Employment Practices Act, OR ST
Section 659.030 et seq., Oregon wage and hour laws, OR ST Section 652.010 et
seq., the Oregon Family Leave Act, OR ST Section 659A.150 et seq., state wage
and hour statutes, all as amended, any regulations under such authorities, and
any applicable contract (express or implied), tort, or common law theories.
Further, Executive, for and on behalf of the Releasing Parties, waives and
releases the Released Parties from any claims that this Release was procured by
fraud or signed under duress or coercion so as to make the Release not binding.
Executive is not relying upon any representations by the Company’s legal counsel
in deciding to enter into this Release. Executive understands and agrees that by
signing this Release Executive, for and on behalf of the Releasing Parties, is
giving up the right to pursue any legal claims that Executive or the Releasing
Parties may have against the Released Parties. Provided, nothing in this
provision of this Release shall be construed to prohibit Executive from
challenging the validity of the ADEA release in this Section of the Release or
from filing a charge or complaint with the Equal Employment Opportunity
Commission or any state agency or from participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or state
agency. However, the Released Parties will assert all such claims have been
released in a final binding settlement.

IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and agrees
that:

 

•  

this Release is worded in an understandable way;

 

•  

claims under the ADEA that may arise after the date of this Release are not
waived;

 

•  

the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

 

•  

Executive has been advised to consult with an attorney prior to executing this
Release and has had sufficient time and opportunity to do so;

 

•  

Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release;



--------------------------------------------------------------------------------

•  

any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

 

A. Reservations Of Rights

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

 

B. No Admission Of Liability

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

 

4. Effective Date

The “Effective Date” of this Release shall be the eighth day after it is signed
by Executive.

 

5. No Disparagement

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company or the Released Parties. The Company should
report to Executive any actions or statements that are attributed to Executive
that the Company believes are disparaging. The Company may take actions
consistent with breach of this Release should it determine that Executive has
disparaged or made false or adverse statements about the Company or the Released
Parties.

The Company agrees that henceforth the Company’s officers and directors will not
disparage or make false or adverse statements about Executive. Executive should
report to the Company any actions or statements that are attributed to the
Company’s officers and directors that Executive believes are disparaging.
Executive may take actions consistent with breach of this Release should it
determine that the Company’s officers and directors have disparaged or made
false or adverse statements about Executive.

 

6. Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of Executive’s Employee Agreement with the
Company and any section(s) therein. Should Executive, Executive’s attorney or
agents



--------------------------------------------------------------------------------

be requested in any judicial, administrative, or other proceeding to disclose
confidential, proprietary or trade secret information Executive learned as an
employee of the Company, Executive shall promptly notify the Company of such
request by the most expeditious means in order to enable the Company to take any
reasonable and appropriate action to limit such disclosure.

 

7. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

 

8. Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in this Release,
supersede and replace all prior agreements, written or oral, prior negotiations
and proposed agreements, written or oral, including but not limited to the offer
letter from the Company to Executive dated September 16, 2002, the Amended and
Restated Executive Severance Agreement by and between Executive and the Company
dated December 24, 2008, and the Amended and Restated Executive Change of
Control Agreement by and between Executive and the Company dated December 24,
2008. Executive and the Company acknowledge that no other party, nor agent nor
attorney of any other party, has made any promise, representation, or warranty,
express or implied, not contained in this Release concerning the subject matter
of this Release to induce this Release, and Executive and the Company
acknowledge that they have not executed this Release in reliance upon any such
promise, representation, or warranty not contained in this Release.

 

9. Severability

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

10. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

 

11. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.



--------------------------------------------------------------------------------

12. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

/s/ Scott C. Grout

      Dated: May 2nd, 2011 Scott C. Grout      

 

STATE OF OREGON            )              )ss.   County of                     
           )  

Personally appeared the above named Scott C. Grout and acknowledged the
foregoing instrument to be his voluntary act and deed.

 

                                                               Before me:    

 

NOTARY PUBLIC – OREGON

My commission expires:                     

RADISYS CORPORATION     By:  

 

    Dated:                      Its:  

 

     

On Behalf of RadiSys Corporation and

“Company”

   